Citation Nr: 1749142	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hepatitis C disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from May 2008 to October 2008.  He had additional service in the Air National Guard during the period from August 1985 to February 2011.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

The Veteran's claim was remanded by the Board in July 2016.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in December 2015.  In September 2017 the Board sent a letter to the Veteran informing him that the VLJ who conducted his hearing is no longer employed by the Board.  The Veteran was informed that he could have a new hearing if he so chose.  The Veteran did not request another hearing and his claims are now ready for Board review.

The record before the Board consists of electronic records within Virtual VA (VVA) and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The VA does not have a hearing loss disability as defined by VA regulation in either ear.

2.  The Veteran's sleep apnea disorder first developed after the Veteran's initial period of active service and was not caused or aggravated by the Veteran's initial period of active service. 

3.  The Veteran's sleep apnea disorder clearly and unmistakably pre-existed the Veteran's second period of active service and clearly and unmistakably was not aggravated by this period of service.

4.  In April 2011 the Veteran's blood tested positive for hepatitis C infection, the Veteran developed no hepatitis C disability, and blood testing is now negative for the presence of hepatitis C infection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for a sleep apnea disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (2016).

3.  The criteria for service connection hepatitis C disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2016), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records and private medical records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Veteran provided testimony at a hearing before a VLJ.  At the hearing the VLJ stated that he was holding the record open for 60 days to give the Veteran an opportunity to obtain medical opinions regarding his sleep apnea and hepatitis C claims.  No additional evidence was submitted by the Veteran.  The Board remanded the Veteran's claims in July 2016.  There has been substantial compliance with the July 2016 Board remand decision.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Bilateral Hearing Loss Disability

The Veteran submitted his claim for service connection for bilateral hearing loss disability in December 2010.  He testified at his December 2015 hearing that he was exposed to the loud noise of jet aircraft and to loud animal noises at an Air Force research laboratory where he cared for animals. 

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 C.F.R. §§ 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs (located in the Veteran's Virtual VA file with receipt dates of December 10, 2010) do not show that the Veteran had any hearing loss disability, as defined by VA, at any time during service.  

A January 2011 VA audiological report reveals that the Veteran's auditory thresholds did not exceed 20 decibels in either ear from 500 to 4000 Hertz.  Additionally, the report showed that the Veteran had 100 percent speech recognition in each ear.  He thus did not have hearing loss as defined by VA in either ear.  See 38 C.F.R. § 3.385.

An April 2013 private audiogram (VVA receipt date April 16, 2013) indicates that the Veteran had bilateral hearing loss disability as defined by VA.  It indicates that the Veteran had speech recognition scores of 84 percent in the right ear and 72 percent in the left ear.

An August 2016 VA audiological report reveals that the Veteran's highest auditory threshold in the right ear was 25 decibels at 2000 Hertz, and his highest auditory threshold in the left ear was 25 decibels at 4000 Hertz.  All the remaining auditory thresholds in both ears were 20 decibels or lower from 500 to 4000 Hertz.  Additionally, the report shows that the Veteran had speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  He thus did not have hearing loss as defined by VA in either ear.  See 38 C.F.R. § 3.385.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue in this case, whether the Veteran has current bilateral hearing loss disability as defined by VA, is a complex medical issue which requires specialized testing and it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently the Veteran's opinions regarding his claimed hearing loss disability are of no probative value.

The Board acknowledges that the April 2013 private audiogram indicates that the Veteran had hearing loss disability in both ears.  However, the Board finds that this private record is not adequate for purposes of determining service connection.  It is unclear whether testing was performed by a state-licensed audiologist in a controlled environment.  Therefore, this audiogram is insufficient for determining whether the Veteran demonstrated a hearing loss disability for VA purposes.  38 C.F.R. § 4.85.  

Furthermore, the findings of the April 2013 private audiogram are contradicted by VA audiology reports, one prior to the April 2013 private audiogram and one after it.  In this case the VA audiological examination reports are the most probative evidence regarding the Veteran's hearing acuity.  The results of the two VA audiology reports are in agreement that the Veteran does not having hearing loss disability in either ear as defined by VA. 

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran has not had hearing loss in either ear at any time during the appeal period.  As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claim is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Sleep Apnea 

The Veteran submitted his claim for service connection for sleep apnea disability in December 2010.  He testified at his December 2015 hearing that he thought he first developed sleep apnea during his first period of active service, in the 1980s.

The Veteran's STRs from his first period of service, from August 1980 to August 1994, reveal no complaints or treatment related to sleep apnea.

A June 2005 private chiropractor record (receipt date December 4, 2012 in VVA) is the earliest document of record indicating that the Veteran had sleep apnea.  

The STRs from the Veteran's second period of active service, from May 2008 to October 2008, reveal no complaints or treatment related to a sleep disorder.  During this period, in August 2008, the Veteran filled out a Post-Deployment Health Assessment (PDHA).  He reported that he spent four months in Saudi Arabia and one month in Bahrain.  There was a box on the form to check off if he had any problems sleeping or of still feeling tired after sleeping.  The Veteran did not check off that box.  He did check off other boxes, indicating that he was bothered by ringing in the ears and watery, red, eyes.

In January 2009 the Veteran filled out another PDHA.  On this form he reported that since serving in Saudi Arabia he had problems sleeping or still feeling tired after sleeping.

A September 2010 private sleep study states that the Veteran had sleep apnea.  

On VA examination in April 2011 the Veteran reported that he had had sleep apnea since 1988.  The diagnoses included obstructive sleep apnea.  

VA examination in July 2016 included a diagnosis of sleep apnea.  The VA examiner noted that there was no evidence of the Veteran having a sleep disorder during his service from 1980 to 1984.  He opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by the Veteran's first period of active service, from August 1980 to August 1984.  

The VA examiner then noted that there was documented treatment for sleep apnea prior to the Veteran's second period of active duty that began in May 2008.  He opined that the Veteran's sleep apnea disorder clearly and unmistakably existed prior to the Veteran's entrance into his second period of active service.   

The VA examiner then noted that there was no evidence that the Veteran's sleep apnea disorder underwent any permanent increase in severity as a result of the Veteran's second period of active service, from May 2008 to October 2008.   

The Board assigns little probative value to the Veteran's assertions that he developed sleep apnea during his first period of active duty, between August 1980 and August 1984.  The STRs for this period of service are silent to any sleep apnea disorder and the record indicates that a sleep apnea disorder was first diagnosed in 2005.  More probative is the opinion of the July 2016 VA examiner, who examined the Veteran and reviewed the record, and then opined that the Veteran's sleep apnea was not incurred in or caused by the Veteran's first period of active service. 

The Board notes that the contemporaneous STRs from the Veteran's second period of service show no complaints or treatment for a sleep apnea disorder.  The Board finds that this, along with the July 2016 VA medical opinion that the Veteran's sleep disorder did not permanently worsen during the Veteran's second period of service, comprises clear and unmistakable evidence that the Veteran's sleep apnea disorder was not permanently aggravated by the Veteran's second period of active service.  

Additionally the Board notes that the STRs from the Veteran's Reserve service do not indicate that the Veteran first developed a sleep disorder while on active duty for training.  The record also does not indicate that the Veteran's sleep apnea disability was aggravated by Reserve service.    

As shown above, the evidence, clearly shows that the Veteran's sleep apnea disorder was not incurred in service, was not aggravated by service and is not otherwise related to service.  As the preponderance of the evidence is against the claim, service connection for a sleep apnea disorder is not warranted.  Gilbert.

IV.  Hepatitis C

The Veteran submitted his claim for service connection for hepatitis C in May 2011.  He testified at his December 2015 hearing that he thought he was exposed to hepatitis C due to airgun inoculations in service or due to blood exposure while caring for non-human primates in service.

The STRs do not indicate that the Veteran ever had hepatitis C while in service.  

An April 2011 VA examination report notes that the Veteran had a diagnosis of hepatitis C based on blood work.  It was noted that the Veteran should return for confirmatory test and a liver function panel.  An addendum states that the Veteran could not be contacted to schedule a follow up appointment for testing to confirm the positive hepatitis C test.  

On VA examination in August 2016, no detectable hepatitis C virus was found in the Veteran's bloodstream.  The Veteran reported to the examiner that he had not had any treatment for hepatitis C.  The VA examiner noted that, without any history of treatment, the Veteran's immune system was able to eliminate the virus without the development of chronic hepatitis C.  The examiner further noted that the Veteran did not have any history of acute symptomatic hepatitis.  The VA examiner opined that it was less likely than not that the Veteran had a hepatitis C infection that was incurred during active service, or was caused by active service.   

The Board acknowledges that in April 2011 blood testing showed that the Veteran was hepatitis C antibody positive.  This finding, however, is simply an indication that the Veteran had been exposed to the hepatitis C virus, not that he in fact had hepatitis C.  Having a positive hepatitis C antibody laboratory test is like having elevated serum (blood) cholesterol or hypercholesterolemia, which is not a disability for which VA compensation benefits are payable.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's having a positive laboratory finding of hepatitis C antibody was manifested by any such impairment. 

As the positive hepatitis C test is merely a laboratory test result and there is no medical evidence suggesting that there is any disability resulting from such finding, the positive hepatitis C testing in April 2011 is not shown to be a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see Allen.

In conclusion, as a diagnosis of hepatitis C disability has not been medically confirmed, and the positive April 2011 hepatitis C testing finding is merely a laboratory result, without evidence that it has resulted in a disability, the Board finds that service connection for hepatitis C disability must be denied.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hepatitis C disability is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


